UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 13, 2011 Amarantus BioSciences, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 333-148922 26-0690857 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 675 Almanor Ave., Sunnyvale, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 737-2734 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 – Other Events Item 8.01Other Events As previously disclosed in our current report on Form 8-K filed May 27, 2011, our board of directors and shareholders approved a change in our name to “Amarantus BioSciences, Inc” on May 25, 2011.In connection with the name change, our common stock has now been assigned the following new CUSIP number and new trading symbol: New CUSIP Number:02300Q 105 New Trading Symbol: AMBS Concurrently with the name change described above, our board of directors approved 25 for 1 forward split of our common stock.The total number of authorized shares was not changed.The record date for the forward split was June 6, 2011.The effective date of the split, per final notification received from FINRA, was June 13, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:June 14, 2011 Amarantus BioSciences, Inc. By:/s/ Martin D. Cleary Martin D. Cleary Chief Executive Officer
